Watts, J.
Opinion by As to whether the case should be reinstated upon the docket, was a matter resting largely within the discretion of the court; and an exercise of that discretion will not be reviewed, unless a strong case is made showing an improper exercise of it. (Houston v. Sublett, 1 Texas, 526; Hays v. Cage, 2 Texas, 504.
A careful examination of the record in this case fails to show such manifest abuse of discretion upon the part of the court below, in refusing to reinstate the case, as would authorize this court to revise and control the same.
The judgment of the court below ought to be affirmed.